NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DESMOND L. GRAHAM,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-624
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Ronald
Ficarrotta, Judge.



PER CURIAM.

             Affirmed. See Bilyou v. State, 404 So. 2d 744 (Fla. 1981); Broughton v.

State, 929 So. 2d 1130 (Fla. 2d DCA 2006); Mearns v. State, 779 So. 2d 282 (Fla. 2d

DCA 1998).



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.